Case 1:18-cv-01395-CFC-CJB Document 200 Filed 01/04/21 Page 1 of 1 PageID #: 4202



                       MORRIS, NICHOLS, ARSHT                  &   TUNNELL    LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347

                                              302 658 9200
                                            302 658 3989 F AX

  JEREMY A. TIGAN
  302 351 9106
  jtigan@mnat.com


                                             January 4, 2021

  VIA E-FILING
  The Honorable Christopher J. Burke
  U.S. District Court for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      BioDelivery Scis. Int’l, Inc. v. Alvogen PB Res. & Dev. LLC,
                    C.A. No. 18-1395-CFC-CJB

  Dear Judge Burke:

          Plaintiffs respectfully submit the enclosed unredacted version of the Opening Expert
  Report of Dr. Smyth Regarding Invalidity Pursuant to 35 U.S.C. § 112, cited as Exhibit 17 to
  Plaintiffs’ Responsive Letter to Alvogen’s Motion to Strike (D.I. 199), for the Court’s in camera
  review.

                                                 Respectfully,

                                                 /s/ Jeremy A. Tigan

                                                 Jeremy A. Tigan (#5239)

  JAT/rs
  Confidential Enclosure Submitted for In Camera Review
  cc:    Counsel of Record (via electronic mail w/o enclosure)
